Citation Nr: 1528567	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include on the basis of service aggravation.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the RO in Wichita, Kansas.

In May 2013, the Veteran presented personal testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and the Veteran accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the Board hearing is associated with the claims file.

The Board notes that in July 2013 correspondence, the Veteran requested that the claims file be returned to the RO so that he could obtain an attorney and allow the attorney to review the file.  In light of the significant passage of time since the request, in April 2015, the Board contacted the Veteran by letter to determine whether he still wished to have the file returned to the RO, and whether he wished to appoint an attorney.  The April 2015 notice informed the Veteran that, if no response was received within 30 days, his original choice to have the case forwarded to the Board for adjudication of his appeal would be honored.  To date, the Veteran has not responded to the April 2015 letter.  Accordingly, the Board will proceed with appellate review.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud sounds during service and he engaged in combat with the enemy.

2.  The Veteran had a pre-existing hearing loss disability in the right ear, which was noted at examination, acceptance, and enrollment into active duty, and which was not aggravated beyond normal progress by service.  

3.  The Veteran has a current left-ear hearing loss disability and current tinnitus, which are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Pre-existing right-ear hearing loss was not aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2014).

2.  Left ear hearing loss was not incurred in service; an organic disease of the nervous system, to include sensorineural hearing loss, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus was not incurred in service; an organic disease of the nervous system, to include tinnitus, is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for aggravation of right ear hearing loss, and service connection for left ear hearing loss and tinnitus.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as organic disease of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

The Veteran had active duty service from April 1968 to April 1970.  Service treatment records reveal a letter written on March 11, 1968 and signed by F.M. Stone, MD, the Veteran's private physician, stating that the Veteran has a "severe perceptive hearing loss of the right ear."  When examined at entry into service, the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
-
75
LEFT
10
0
0
-
10

The Veteran was found to have defective hearing and was assigned a physical profile rating of H-2.  

A physical profile is divided into six categories designated "PULHES."  The H stands for hearing and ear.  Four numerical designations are assigned for evaluating the individual's functional capacity in each of the six factors.  A physical profile designator of "2" indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service). 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

As defective hearing in the right ear was explicitly noted on the entrance examination, the presumption of soundness does not attach with respect to right ear hearing loss.  Therefore, the only benefit that can be awarded is for aggravation of the pre-existing hearing loss disability by application of 38 U.S.C.A. § 1153, and 38 C.F.R. § 3.306. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  



The initial burden falls on the claimant to establish an increase in the severity of the preexisting disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If there is no evidence of injury, complaints, or treatment of a preexisting disability in service, the burden of proof is not met.  

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The question whether there has been an increase in disability during service must be answered in the affirmative before presumption of aggravation attaches, so that presumption is unaffected by rule on service connection for increase in disability during service.  Verdon v. Brown, 8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Service treatment records reveal no treatment for hearing or tinnitus complaints during service.  At service separation, audiometric testing was not conducted; however, the Veteran's physical profile rating of H-2 remained.  Clinical findings for the ear were abnormal, described as partial loss of hearing in the right ear.  However, based on the lack of any complaint or treatment for right ear hearing loss in service, and on the same profile rating of H-2 being assigned at service separation as at entrance, the Board finds that the Veteran's burden of establishing a worsening in the right ear hearing loss has not been met.  His assertions to the contrary are not independent medical evidence and are not sufficient to establish a worsening.  Therefore, the presumption of aggravation does not attach regarding the right ear.  The Veteran has the burden of establishing by independent evidence, not only that his right ear hearing loss disability was worsened during service, but that such worsening was beyond natural progress.  

The Veteran has testified that he engaged in combat with the enemy during his service in Vietnam, and that he perceived a decrease in hearing and a ringing in his ears in conjunction with a particular combat engagement ("a pretty good-sized battle").  See hearing transcript at page 3.  He testified that, for a couple days following the battle, he could not hear anything.  He asserts that tinnitus began "about the time I left military service."  He also stated that, when he entered service he had partial hearing loss in the right ear, but when his enlistment was up, that is when he really noticed that it was a lot worse.  

The Form DD-214 shows only that the Veteran served as a cook in the 11th Armored Cavalry Regiment, and that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  There are no awards indicative of combat, and there are no injuries shown to have resulted from combat.  However, the Board finds in credible and consistent with the information in the limited service personnel records available that he would be exposed to load noise associated with the operation of tanks and other load machinery as part of his duty with an armoured unit. 38 U.S.C.A. § 1154(a).

The Veteran is competent to describe the symptoms of tinnitus, such as ringing perceived in the ears.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, without the establishment of continuity of symptomatology, lay testimony is not competent evidence regarding establishment of tinnitus as a chronic disability in service, or to link current symptoms of tinnitus to remote non-continuous symptoms experienced in service.  It is significant that the Veteran's post-service account to medical treatment providers regarding continuous symptoms conflicts with his account at the Board hearing.  Notably, in a January 9, 2011 VA clinical note, the Veteran specifically denied tinnitus.  Thus, to the extent he experienced ringing in his ears in service in conjunction with his active duty service, the January 2011 statement is probative evidence that he did not have chronic tinnitus at that time, and that he has not had continuous symptoms since that time.  

The January 9, 2011 clinical note slightly predates the Veteran's service connection claim, which was signed on January 26, 2011 and received at the RO on January 31, 2011.  Because the Veteran was then (January 9, 2011) seeking only medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The United States Court of Appeals for Veterans' Claims (Veterans Court) has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account to a treatment provider in January 2011, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's competency is not at issue with regard to recounting the occurrence of symptoms of tinnitus.  Rather, it is the accuracy of the Veteran's more recent account of continuous symptoms which the Board finds is lacking.  Simply put, the January 9, 2011, account is more convincing than the Veteran's later statements and testimony made in support of a claim for monetary benefits.  

Regarding left ear hearing loss, as a lay person, the Veteran is not competent to state that his hearing acuity actually diminished in service, as this requires specific testing and measuring equipment.  It is acknowledged that the Veteran was exposed to loud sounds in service, and in combat; however, exposure to loud sounds does not equate to the onset of hearing loss or the aggravation of hearing loss, as these require medical knowledge which the Veteran is not shown to possess. 

The Veteran testified that, a couple years after service he was advised that a hearing aid would probably help, but at that time he just couldn't afford it.  In light of the significant pre-existing right-ear hearing loss, this assertion does not establish or suggest a worsening in his right ear hearing loss or onset of left-ear hearing loss.  It is simply an acknowledgment that the he had significant hearing loss at that time, a fact which is clearly established by the service entrance examination.  

In light of the Veteran's assertions, the RO obtained a VA examination and medical opinion in August 2011.  The following puretone thresholds were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
35
40
35
55
60

Speech recognition ability was 0 percent in the right ear and of 90 percent in the left ear.  Thus, the results of the August 2011 examination establish that the Veteran has a hearing loss disability in both ears as that term is defined for VA purposes.  

After a review of the claims file, the examiner opined that the left ear hearing loss and tinnitus were less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness.  The rationale was that the Veteran's hearing was within normal limits in the left ear on his enlistment and there was no evidence of left ear hearing loss in the service treatment records or at the time of discharge examination in April 1970.  In addition, there was no evidence of tinnitus in the service treatment records, and the Veteran denied tinnitus in a January 9, 2011 clinical note.  

The examiner opined that the right ear hearing loss clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that the medical documentation from Dr. Stone dated March 11, 1968 showed severe hearing loss in the right ear and the enlistment examination noted severe hearing loss in the right ear.  There was no evidence that his right ear hearing loss was aggravated beyond normal progression during his military service as the Veteran still had an H-2 profile at the time of his discharge in April 1970.  



The Board observes that, in light of the notation of right ear hearing loss on the entrance examination, the findings regarding aggravation were not necessary, as the presumption of soundness does not attach.  Nevertheless, the findings regarding aggravation establish beyond the necessary standard that worsening and aggravation of right ear hearing loss did not occur.  

There is no medical opinion that purports to relate current left ear hearing loss or tinnitus to service, or that purports to establish worsening of right ear hearing loss in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of, or worsening of, a hearing loss disability falls outside the realm of common knowledge of a lay person.  As noted above, linking current symptoms of tinnitus to remote symptoms also requires medical knowledge unless the symptoms are continuous.  The Veteran's opinion on these questions is also not competent evidence, and the Board has found his recent assertions of continuous symptoms to tinnitus not to be credible.  

The Board accordingly concludes that service connection for left ear hearing loss and tinnitus is not warranted, and that service connection for aggravation of right ear hearing loss is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 




The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  He was specifically informed that a medical opinion was against any worsening of his right ear hearing loss in service, and that he should submit evidence to counter this opinion.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left hearing loss is denied.  

Service connection for tinnitus is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


